Citation Nr: 0216406	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
shortening of the left lower extremity, currently rated as 20 
percent disabling.

(The issues of entitlement to service connection for left ear 
hearing loss, residuals of a dislocated left little finger, 
residuals of tonsillitis/strep throat, and chronic right ear 
infections, and entitlement to an increased ratings for right 
ear hearing loss, scars of the left and right forearms, 
onychomycosis, right ankle sprain, and a cystic lesion of the 
right hand will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to November 
1999.  

This appeal arises from an April 2000 initial rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana which, in part, granted 
service connection for shortening of the left lower extremity 
and assigned a 20 percent rating.  In January 2001 the RO 
granted a rating of 60 percent for postoperative residuals of 
diskectomy of the lumbosacral spine with degenerative joint 
disease and degenerative disc disease of the lumbar spine and 
total compensation rating based on individual 
unemployability.  

At a hearing at the RO in August 2001, the veteran withdrew 
issues of entitlement to service connection for elevated 
cholesterol and a G6 PD deficiency from appellate status.  

Further development will be conducted on the issues of 
entitlement to service connection for left ear hearing loss, 
residuals of a dislocated left little finger, residuals of 
tonsillitis/strep throat, and chronic right ear infections, 
and entitlement to an increased ratings for right ear hearing 
loss, scars of the left and right forearms, onychomycosis, 
right ankle sprain, and a cystic lesion of the right hand, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will so notify the veteran as 
required by Rule of Practice 903.  38 C.F.R. § 20.903.  After 
notifying the veteran and reviewing his response, the Board 
will prepare a separate decision addressing these issues.



FINDING OF FACT

The veteran has a 2-inch shortening of the left leg.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a 2-in shortening of the left leg, have not been met.  38 
U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.71a, Part 4, Diagnostic Code 
5275 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, and the 
previous Board remand, the veteran has been informed of the 
evidence necessary to substantiate his claim.  February and 
May 2001 letters to the veteran have specifically notified 
the veteran exactly what evidence he must provide and what 
the VA would do to assist with development of evidence 
necessary to support his claim.  All pertinent evidence has 
been obtained with regard to the current issue.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  Quartuccio v. Principi, 16 
Vet. App. 183 (20020. 

The veteran seeks higher ratings for a number of service-
connected conditions including his service-connected left leg 
shortening.  He has however made no specific contentions 
regarding the leg shortening per se, including when he 
testified at a hearing before at the RO in August 2001.

The service medical records show that while the veteran was 
being treated for low back pain in 1999, it was noted that a 
leg scanogram was performed to evaluate possible leg length 
discrepancy, an accurate assessment of such was not obtained.  
On his August 1999 service separation examination, it was 
reported that that he had atrophy of the muscles of his right 
thigh and lower leg. 

On a VA bone examination in January 2000, it was noted that 
the veteran favored his leg walking and that his left leg was 
2 inches shorter than his right leg.  The veteran has had a 
number of VA orthopedic and neurological examinations and 
private treatment records since service pertaining to his 
service-connected back condition; these examinations note 
discrepancies in circumferences of the legs, but do not 
mention length discrepancies.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2002).  Disability evaluations are determined by the 
application of a schedule of ratings which is based, as far 
as can practicably be determined, on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
diagnostic codes. 38 C.F.R. § 4.27 (2002).

The RO has assigned a 20 percent rating for shortening of the 
left lower extremity in accordance with the criteria set 
forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 
4, Diagnostic Code 5275.

The ratings for shortening of bones of the lower extremity 
are the following: Over 4 inches (10.2 cms.) 60 percent. 
3\1/2 to 4 inches (8.9 cms. to 10.2 cms.), 50 percent. 3 to 
3\1/2 inches (7.6 cms. to 8.9 cms.) 40 percent. 2\1/2\ to 3 
inches (6.4 cms. to 7.6 cms.) 30 percent. 2 to 2\1/2\ inches 
(5.1 cms. to 6.4 cms.) 20 percent. 1\1/4\ to 2 inches (3.2 
cms. to 5.1 cms.) 10 percent. Note: Measure both lower 
extremities from anterior superior spine of the ilium to the 
internal malleolus of the tibia. Not to be combined with 
other ratings for fracture or faulty union in the same 
extremity. Diagnostic Code 5275.  

In this case, the medical evidence does not anywhere suggest 
that the degree of shortening of the veteran's right leg as 
compared to the left is greater than the 2 inches reported on 
the January 2000 VA bone examination.  Service medical 
records noted that a scanogram was unable to provide an 
accurate assessment and numerous treatment records do not 
even mention leg length discrepancy.  The 2-inch discrepancy 
is the only leg length discrepancy measurement of record, and 
the rest of the evidentiary record does not suggest that 
there is a greater leg length discrepancy.  In particular no 
evidence suggests that the veteran's left leg is more than 2 
1/2 inches shorter than the right leg, which is required for 
a rating in excess of 20 percent. 

As such, the finds that the preponderance of the evidence is 
against the veteran's claim.  In reaching this determination, 
the Board has also determined that the 20 percent evaluation 
represents the highest rating warranted during the appeal 
period. Fenderson v. West 12 Vet. App. 119 (1999).


ORDER

An increased rating for shortening of the left leg is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

